Citation Nr: 1631515	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-10 511	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis prior to October 25, 2011, and in excess of 40 percent from that date.  

2.  Entitlement to a compensable initial rating for lumbar radiculopathy of the right lower extremity with sciatic nerve impairment prior to October 25, 2011, and in excess of 20 percent from that date.  

3.  Entitlement to a separate rating for impairment of the external popliteal (common peroneal) nerve of the right thigh. 

4.  Entitlement to a separate rating for impairment of the external cutaneous nerve of the right thigh. 

5.  Entitlement to a total disability rating based on individual Unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in September 2011 and October 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900 (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his June 2016 brief to the Board, the Veteran's representative found that the October 2015 VA examinations provided to the Veteran pursuant to the October 2012 remand were inadequate because they were conducted by a VA examiner who specializes in geriatric medicine rather than the relevant fields of orthopedic surgery and neurology.  (An internet search of the staff at the VA medical facility at which the October 2015 VA examinations were provided confirms that the physician who conducted these examinations does specialize in geriatric medicine.)  As such, the Veteran's representative requested that the Veteran be afforded examinations by board-certified orthopedic and neurologic surgeons.  In addition, the Veteran's representative, after noting that moderate incomplete paralysis of the sciatic nerve was demonstrated at the October 2015 VA peripheral nerves examination (confirmed by a review of the reports from this examination), found fault with the fact that EMG (electromyogram) studies were not completed with this examination.  

Finally, the Veteran's representative found that the physician who conducted the October 2015 VA examinations did not adequately comment on "the discrepancy of involvement of the external cutaneous nerve and external popliteal nerves."  This referenced the October 2012 remand request that an opinion be completed as to the severity of the incomplete paralysis in the external cutaneous nerve of the right thigh "according to the October 2011 VA examination report" (this report indicated that there was incomplete paralysis of this nerve, but did not state whether such was "mild," "moderate," or "severe.")  The remand also requested that this opinion-given an inconsistency in the October 2011 VA examiner finding of no incomplete paralysis in this nerve, but checking the box that corresponded to "moderate" incomplete paralysis in this nerve-clarify whether the external popliteal nerve of the right thigh was normal or had incomplete paralysis.  If incomplete paralysis was found in this nerve, the examiner was to determine the level of such severity, and specifically address the inconsistency of whether such was "moderate" as noted in the findings of the October 2011 VA examination report.  

Testing of the right external popliteal and external cutaneous nerves at the October 2015 VA examinations was normal, and the examiner found no functional impairment in these nerves.  However, the examiner indicated that review of the Veteran's medical records "showed that there is no documentation to support" the existence of a left or right external popliteal or external cutaneous nerve conditions (emphasis added).  Clearly, this assessment is not in accord with the, albeit somewhat conflicting, clinical findings from the October 2011 peripheral nerves examination.   

In short, given the assertions of the Veteran's representative, the Board finds that the Veteran should be afforded VA examinations by, to the extent possible, VA physicians who specialize in orthopedics and neurology, and that the neurologic examination be accompanied by EMG testing.  See Barr v. Nicholson, 21 Vet. App. 303, 311-2 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  While the undersigned acknowledges the potentially difficulty in making such a determination, the examining neurologist will be asked to comment on the significance, or lack thereof, of the October 2011 VA examination findings involving the right external popliteal and external cutaneous nerves.  In this regard, while the Veteran's representative requested that the Veteran be afforded an "Independent Medical Opinion" from an expert outside of the VA, the undersigned does not find that the matters at issue in this appeal involve such "medical complexity or controversy" as to warrant an Independent Medical Opinion as contemplated by 38 U.S.C.A. § 7109 (West 2014).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.

1.  The Veteran shall be afforded a VA orthopedic examination by, to the extent possible, a physician who specializes in orthopedics, and a VA neurologic examination by, to the extent possible, a physician who specializes in neurology, to determine the current severity of his service connected lumbar spine residuals.  

The neurologic examination should include EMG studies to determine which nerves, to include the sciatic, the external popliteal (common peroneal), and the cutaneous nerve of the right thigh group, are involved and are due to his service-connected lumbar spine disability.  For each nerve impairment found, the examination should address the functional effects of such impairment, including those related to occupational functioning.  This should specifically be addressed as it pertains to any sciatic, external popliteal (common peroneal nerve) and cutaneous nerve impairment of the right thigh group.

Whether or not paralysis is shown in either nerve, the examiner should comment on the clinical significance, or lack thereof, of the October 2011 VA examination findings involving the right external popliteal and external cutaneous nerves.  If possible, the examiner should express an opinion as to whether he or she feels that the findings from the October 2011 VA examination demonstrated "mild," "moderate," or "severe" incomplete paralysis in either nerve.  

2.  Readjudicate the appeal. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

